DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 02 November 2021.
The amendment filed 02 November 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claim 1 was amended in the amendment filed 02 November 2021.
Claims 1, 3, 5-8, and 10-12 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of "the second power generation panel side" in line 28 and “the fourth power generation panel side” in line 42.  There is insufficient antecedent basis for this limitation in the claim. There is no prior recitation of the respective sides for the second and fourth power generation panels, and it is unclear to which side(s) the instant recitations refer.
Claims 3, 5-8, and 10-12 are rejected as being dependent upon rejected claim 1, for the incorporation of said indefinite language, and for failing to clarify said indefinite language.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3, 7, 8, and 10–12 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (JP Publication Number S58-033879, translation supplied in IDS filed 20 September 2018; hereinafter “Miura”) in view of Pier (FR 2956774 A1; translation supplied in IDS filed 11 May 2020; hereinafter “Pier”).

a flexible sheet (flexible substrate 1 shown in the requisite positions in annotated Fig. 1; page 3, lines 32-35) and a plurality of power generation panels coupled by the sheet (see panels 2 coupled to sheet 1 in Fig. 2; abstract), wherein, 
the plurality of power generation panels include a first power generation panel (top left panel indicated by hashed and white outline in annotated Fig. 1 below), a second power generation panel (top middle panel 2 in Fig. 1), a third power generation panel (see annotated Fig. 1 indicating location of third panel, including hashed and white outline), and a fourth power generation panel (middle panel 2 under the top middle panel 2, indicated in annotated Fig. 1),
the first power generation panel and the second power generation panel are disposed adjacent to each other in a lateral direction (see first and second panels adjacent in the indicated lateral direction of annotated Fig. 1), 
the third power generation panel and the fourth power generation panel are disposed adjacent each other in the lateral direction (see third and fourth panels adjacent in the indicated lateral direction of annotated Fig. 1),
the third power generation panel is disposed adjacent to the first power generation panel in a longitudinal direction (see third panel adjacent first panel in annotated Fig. 1 in the indicated longitudinal direction) and is in line symmetry with the first power generation panel with respect to the lateral direction (see line symmetry of first and third panels across lateral direction in Fig. 1), 

wherein a plurality of first straight lines can be drawn from an edge of the first power generation panel to an edge of the second power generation panel (see annotated Fig. 1 below showing plurality of first lines between edge of panel 1 and edge of panel 2; the lines shown in the annotated drawing correspond to the claimed plurality of lines) such that the plurality of first straight lines do not cross an interior of the first power generation panel nor an interior of the second power generation panel (see annotated Fig. 1 showing the plurality of lines between panels 1 and 2 do not cross into the interior of the panel boxes demarcated by the aforementioned boundaries of the first and second panels), even if the plurality of first straight lines were extended at both ends (see extension of the lines such that they do not cross into the interior of the respective panels); 
a second straight line can be drawn in the lateral direction, in a gap between the first power generation panel and the third power generation panel and a gap between the second power generation panel and the fourth power generation panel (see annotated Fig. 1 showing the second straight line as thicker line between first and third panels as well as second and fourth panels as claimed); 
the plurality of first straight lines and the second straight line intersect to form a plurality of first angles on the second power generation panel side (see intersection of lines in 
a plurality of third straight lines can be drawn from an edge of the third power generation panel to an edge of the fourth power generation panel (see annotated Fig. 1 below showing plurality of third lines between the edge of panel 3 and the edge of panel 4. The indicated lines correspond to the claimed plurality of lines), such that the plurality of third straight lines do not cross the interior of the third power generation panel nor the interior of the fourth power generation panel (see annotated Fig. 1 showing the plurality of lines between panels 3 and 4 do not cross into the interior of the panel boxes demarcated by the aforementioned boundaries of the third and fourth panels), even if the plurality of third straight lines were extended at both ends (see extension of the lines such that they do not cross into the interior of the respective panels); 
the plurality of third straight lines and the second straight line intersect to form a plurality of second angles on the fourth power generation panel side (see intersection of said lines in annotated Fig. 1 forming requisite angles located on the side of the fourth power generation panel as claimed), wherein an angle of a largest angle among the plurality of second angles is an acute angle (see acute angles formed by intersections of third lines and the 
the largest angle among the plurality of first angles is larger than a smallest angle among internal angles of the plurality of power generation panels (see largest angle of the plurality of first angles as being larger than the smallest internal angle of the panels in annotated Fig. 1 based on the geometry of the lines and angles formed);
the largest angle among the plurality of second angles is larger than the smallest angle among the internal angles of the plurality of power generation panels (see largest angle of the plurality of second angles as being larger than the smallest internal angle of the panels in annotated Fig. 1 based on the geometry of the lines and angles formed); and 
a longitudinal direction of a first area where the plurality of first straight lines resides in and a longitudinal direction of a second area where the plurality of third straight lines resides in are not coincident with each together (see longitudinal directions of the first and second areas where the first and third lines are located, respectively, are not coincident as they do not occupy the same line as claimed).

    PNG
    media_image1.png
    658
    867
    media_image1.png
    Greyscale

However, Miura is silent to the feature of on the flexible sheet, a length of each portion of the flexible sheet coming in contact with each side of the plurality of power generation panels is shorter than a length of each side of the plurality of power generation panels, each portion of the flexible sheet being located between any two of the plurality of power generation panels which are adjacent to each other, as recited in claim 1.
Pier teaches foldable photovoltaic panels (abstract; Figs. 1 and 2). Pier teaches that prior art folding solar panels can weaken along the lines of the repeated bending of the support, thereby reducing the life of the panel (paragraph bridging pages 1 and 2). Pier teaches to overcome this drawback, a tubular strap is used with excellent flexibility to achieve articulation, and the straps can additionally include electrical cables for connection (page 3 paragraph 6–page 7, paragraph 2; see also strap 3 in Figs. 1 and 2), and this achieves good flexibility during 
The devices of Miura and Pier are analogous references in the field of foldable solar panel devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miura and substitute the folding crease line connections of Miura for the strap articulations of Pier in order to prevent reduced life of the panel due to repeated bending of the crease line of Miura and to allow for good flexibility during folding along with reliable operation and improved service life, as taught above by Pier. Furthermore, the substitution of one known element for another, in the instant case connection elements between adjacent solar panels used for articulation and folding, supports a prima facie obviousness determination, especially since one of ordinary skill in the art has a reasonable expectation of success based upon the teachings of Pier above (see MPEP 2143 I. B.). The modification would necessarily result in a length of each portion of the flexible sheet coming into contact with the panels being shorter than the length of the side of the panel itself, and located between any two panels that are adjacent each other, as claimed. 
Regarding claim 3, modified Miura teaches the foldable mobile power generation module group according to claim 1, and further teaches wherein the angle of the largest angle among the plurality of first angles and the angle of the largest angle among the plurality of second angles are 80° or more and less than 90° (Miura teaches the angle 3 between adjacent panels is 78° and the interior angle of the parallelogram forming the panels 2 is 87°; abstract and page 3, number (1) at lines 21-24. As the indicated angles is less than 90°, there necessarily In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05 I).
Regarding claim 7, modified Miura teaches the device of claim 1. Modified Miura further teaches the flexible sheet is a flat sheet (see Fig. 1, showing A-A’ cross section and 1 being a flat sheet), and each portion of the flexible sheet is part of the flat sheet (see aforementioned portions being part of the flat sheet of the modified device as claimed; see combination above).
Regarding claim 8, modified Miura further teaches the flexible sheet is a single layer (see single layer structure of flexible sheet for flexible substrate 1 in Miura Fig. 1).
Regarding claim 9, modified Miura teaches the device of claim 1, the limitations of which are set forth above. Miura shows a cross-sectional view of the sheet (1) and the panels (2) of comparable thicknesses (see cross-section A-A’ in Fig. 1) and is made of Kapton® to be flexible (see page 4, paragraph 4). It is well known that thinner materials are more flexible compared to a thicker material, and as Miura teaches the material is desirably flexible to provide for folding, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thinner Kapton® sheet in order to maintain a desired flexibility of the sheet, as desired by Miura. 
Regarding claim 10, modified Miura further teaches each of the plurality of power generation panels is coupled to a top of the flexible sheet (see Fig. 1 showing cross-section A-A’ where panels 2 are shown coupled to the top surface of sheet 1); and

Regarding claim 11, modified Miura further teaches the flexible sheet is free from folding lines (see modification above with Pier to substitute the creases with straps and thus be free of folding lines as claimed).
Regarding claim 12, modified Miura further teaches the flexible sheet has a through area in a center of a sheet portion where the first power generation panel, the second power generation panel, the third power generation panel and the fourth power generation panel are disposed (see modification above with Pier to substitute the creases with straps, and thus include a through area in the center of the sheet portion where the panels are located, analogous to Pier Figs. 1 and 2).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miura in view of Pier as applied to claims 1 and 3 above, and further in view of Schripsema et al. (US PG Publication 2006/0137733 A1; hereinafter “Schripsema”).
Regarding claims 5 and 6, modified Miura teaches the foldable mobile power generation module group according to claims 1 and 3, the limitations of which are set forth above. However, modified Miura is silent to the flexible sheet includes wiring. 
Schripsema teaches photovoltaic modules (abstract), and teaches individual cells forming the array may be wired together to increase the power produced (paragraph 0002).
.
Response to Arguments
Applicant's arguments filed 02 November 2021 have been fully considered but they are not persuasive.
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection. 
Applicant argues on pages 10-11 the lines of Miura do not meet the limitation of not crossing the interior of the first and second power generation panels or third and fourth power generation panels even if the straight lines are extended at both ends. The Examiner notes the new interpretation of the Miura reference teaches the claimed lines which do not cross the interior of the respective panels even if extended at both ends, as presently claimed.
Applicant argues on pages 11-12 the acute angles of Miura are not formed on the second power generation panel side nor the fourth power generation panel side. The Examiner notes the new interpretation of the Miura reference includes the acute angles formed on the second and fourth power generation panel sides, as required in instant claim 1.
Applicant’s arguments with respect to claims dependent from independent claim 1 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on the incorporations of new features into the amended independent claim. No additional arguments are presented. However, as discussed above and in the grounds of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726